Case: 11-10787       Document: 00511768031         Page: 1     Date Filed: 02/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012
                                     No. 11-10787
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




FRANKLIN L. WILLIAMS,

                                                  Petitioner-Appellant,

versus

K. EDENFIELD, Warden, FCI Fort Worth,

                                                  Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:11-CV-61




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Franklin Williams, federal prisoner # 12952-021, appeals the denial of his
Federal Rule of Civil Procedure 59(e) and 60(b) motions, which followed the dis-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10787   Document: 00511768031      Page: 2   Date Filed: 02/24/2012

                                  No. 11-10787

missal of his 28 U.S.C. § 2241 petition. Williams argues that the dismissal of his
action was illegal and deprived him of substantial constitutional rights, because
the district court did not have before it the complete record. He moves for
appointment of counsel and leave to file an amended and supplemental brief.
      Williams’s Rule 60(b) motion (which he entitled a “motion for relief”) and
his Rule 59(e) motion (which he entitled a “motion for reconsideration”) raised
substantially the same arguments presented in his first two motions for recon-
sideration filed after the judgment of dismissal. The denial of such successive
motions is not reviewable on appeal. See Latham v. Wells Fargo Bank, N.A., 987
F.2d 1199, 1204 (5th Cir. 1993) (per curiam); Burnside v. Eastern Airlines, Inc.,
519 F.2d 1127, 1128 (5th Cir. 1975) (per curiam).
      Williams’s notice of appeal was untimely as to the order denying his first
Rule 60(b) motion. Given the absence of a timely notice of appeal, this appeal
is DISMISSED for want of jurisdiction. See Bowles v. Russell, 551 U.S. 205, 214
(2007). The motions for appointment of counsel and for leave to file an amended
and supplemental brief are DENIED.




                                        2